THE STATE OF SOUTH CAROLINA
                         In The Supreme Court

             In the Matter of Ronald Wade Moak, Respondent.

             Appellate Case No. 2019-000202


                              Opinion No. 27889
                  Submitted April 17, 2019 – Filed May 15, 2019


                            DEFINITE SUSPENSION


             John S. Nichols, Disciplinary Counsel, and Sabrina C.
             Todd, Senior Assistant Disciplinary Counsel, both of
             Columbia, for the Office of Disciplinary Counsel.

             George W. Speedy and Zack Owen Atkinson, both of
             Speedy, Tanner, Atkinson & Cook, LLC, of Camden, for
             Respondent.


PER CURIAM: In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (the Agreement) pursuant to Rule 21, RLDE, Rule 413, SCACR. In the
Agreement, respondent admits misconduct and consents to the imposition of a
definite suspension of not more than one year. We accept the Agreement and
suspend respondent from the practice of law in this state for one year from the date
of this opinion. The facts, as set forth in the Agreement, are as follows.

                                        Facts
Matter I

Respondent agreed to represent D.D. on seven drug charges and one count of
financial identity theft for a flat fee. D.D. was arrested on a bench warrant several
months before respondent's representation began and remained in jail throughout
the representation, as respondent's efforts to have the bench warrant lifted were
unsuccessful. Respondent shared important developments in the case with D.D.,
but did not write D.D. and did not recall receiving the numerous letters D.D.
reports having sent respondent. Frustrated by D.D.'s failure to make payments as
promised, respondent eventually stopped visiting D.D. in jail.

When respondent ceased contact, D.D. wrote to the clerk of court and a circuit
judge regarding the lack of progress in his case. Over a two-month period, the
judge responded to four of D.D.'s letters. Each time, the judge emailed respondent
and the solicitor, including D.D.'s letter and the judge's response. D.D.'s first two
letters concerned evidence in his case. In the third letter, D.D. complained about
respondent and requested the public defender's office be reappointed. The judge
responded by asking respondent and the solicitor to have D.D. brought to court so
his request could be heard. D.D. was not brought to court and wrote to the judge
again two weeks later, advising he had not had any contact with respondent despite
writing respondent several letters.

Respondent made no attempt to contact D.D. after learning D.D. was contacting
the judge and, instead, moved to be relieved after receiving the judge's fourth
response to D.D. By the time of the hearing on respondent's motion to be relieved,
it had been at least six months since respondent communicated with D.D. The
court relieved respondent and reappointed the public defender.

Matter II

K.F. sought respondent's assistance with enforcing a child support order.
Respondent agreed to pursue a contempt action for a $600 fee. He received a
down payment and K.F.'s child support order. Respondent showed K.F. a copy of
the contempt complaint before he filed it, but did not provide her with a filed copy.
Respondent notified K.F. of the hearing date and asked one of his friends to serve
K.F.'s ex-husband. However, respondent's friend failed to serve the ex-husband.
Respondent could not reach the friend prior to the scheduled hearing and never
learned why service did not occur. Respondent told K.F. he would have the
hearing rescheduled and the documents served; however, he did not request a new
hearing date.

Respondent failed to respond to K.F.'s texts and/or communicate with her family
members.1 In one text, K.F. asked respondent to return her documents and

1
    Because K.F. was profoundly hard of hearing, respondent communicated with her
withdraw from the case so she could hire new counsel. Respondent admits he
never fully read the text. K.F. also sent respondent a certified letter with the same
requests; however, respondent never collected the letter from the post office.

One month after the contempt hearing was scheduled to occur, K.F. filed a
complaint with ODC. Approximately six weeks after learning of the investigation
and after receiving multiple status inquiries from ODC, respondent returned K.F.'s
file and had her execute a consent order relieving him. The clerk of court does not
have a copy of the consent order and respondent did not retain a copy; however,
K.F. was able to hire new counsel who pursued a contempt action on her behalf.

K.F. filed both a disciplinary complaint and a fee dispute. Believing the fee
dispute was part of the disciplinary investigation, respondent did not cooperate
with the fee dispute investigator. The Resolution of Fee Disputes Board (the
Board) decided K.F. was entitled to a refund of the $200 she paid respondent.
Respondent did not appeal the Board's decision and did not refund the money.
Respondent claims he offered K.F. a refund, but she declined it.

Matter III

Respondent represented E.M. at a bond revocation hearing in August 2017.
Respondent and E.M. had differing recollections about the scope of the
representation and there was no written fee agreement between the parties.
Respondent maintains he agreed to represent E.M. at the bond revocation hearing
for $500, and in the event he was hired to represent E.M. on the underlying
criminal charges, the $500 would be applied to the $1,500 fee he quoted E.M. for
the entire case. E.M. contends the scope of the representation was never limited to
the revocation bond hearing.

Respondent represented E.M. at the bond revocation hearing without receiving any
payment. Weeks after the hearing, E.M.'s sister paid respondent $100.

Thereafter, confusion arose about whether respondent or the public defender's
office was representing E.M. on his charges and a hearing was held to clarify the
matter. At the hearing, respondent asked the court to consider him E.M.'s attorney,
explaining he appeared at the bond revocation hearing based on a promise of being
hired on E.M.'s pending charges, and he had not "been paid at all on this case."

by text and through telephone conversations with her mother and stepfather.
E.M. told the court the public defender was his attorney. The court relieved
respondent and clarified the public defender represented E.M. on all pending
charges.

In the weeks that followed, E.M. paid respondent an additional $300. In December
2017, based on the additional payments and E.M.'s promise to continue to make
monthly payments, respondent filed a notice of appearance on each of E.M.'s
pending charges. However, respondent did not file any discovery requests because
he believed he could get the discovery from the public defender.

In January 2018, another hearing was held to clarify counsel in response to a letter
E.M. sent to the court. At this hearing, the public defender was relieved and
respondent was recognized as E.M.'s counsel. E.M. requested discovery during the
hearing and the public defender offered to forward the discovery from the State to
respondent. Respondent advised the court that, when he received it, he would
share the discovery with E.M. Respondent received the discovery at the hearing
and maintains he reviewed some of it briefly with E.M. at the courthouse.
Thereafter, because E.M. was not making payments, respondent chose not to visit
E.M. to review the discovery in more detail and did not provide E.M. with a copy
of the discovery.

E.M. filed a motion to relieve respondent. At a March 2019 hearing, respondent
stated he was willing to be relieved because E.M. was not paying him. Respondent
admitted he had the discovery at his home and did not refute E.M.'s claim that he
had not provided E.M. with a copy. The court relieved respondent and reappointed
the public defender.

Matter IV

E.M. filed an application with the Board seeking the return of the $400 he and his
family paid toward respondent's fees. The fee disputes coordinator emailed
respondent a copy of the fee dispute. An investigator contacted respondent via
email and voicemail; however, respondent failed to respond. The investigator filed
a report recommending E.M.'s claim be approved in full. The circuit co-chair
concurred and mailed both respondent and E.M. a letter stating the $400 repayment
should be made within thirty days of the receipt of the letter. Respondent did not
file an appeal and did not comply with the Board's decision. The circuit co-chair
emailed respondent three times seeking his compliance with the decision before he
reported respondent's noncompliance to ODC.
Respondent admits he did not respond to any communications regarding the fee
dispute, did not appeal the Board's decision, and did not pay the award within the
timeframe provided by the co-chair. However, respondent maintains his failure to
comply with the fee dispute process and the Board's final decision was not willful;
rather, respondent claims he failed to carefully read the letters and emails he
received regarding the fee dispute and incorrectly believed they were all part of the
disciplinary investigation.

Matter V

R.K. hired respondent in November 2017 to file a custody transfer action involving
the Department of Social Services. R.K.'s child had been placed with a relative
but, because her circumstances had improved, she expected no objection to the
child being returned to her custody. R.K. paid respondent $500, which constituted
unearned fees when it was received. Respondent did not have a written advance
fee agreement that would permit him to treat the money as earned upon receipt,
and he failed to deposit the funds into a trust account.

Respondent did not file an action in family court and did not adequately
communicate with R.K. R.K. became so frustrated by her inability to reach
respondent that she began having friends and relatives contact him. Respondent
advised one caller that he misplaced the documents R.K. had provided to him and
needed a certain replacement document in order to file the action. R.K. obtained a
new copy of the document in question, but was unable to reach respondent to
provide it to him.

Matter VI

C.F. hired respondent after his bond was revoked. Respondent and C.F. agreed
upon a $2,000 fee, with a $500 down payment and monthly payments of $100.
Respondent did not deposit the $500 into a trust account even though it was
unearned upon receipt, and the parties did not have a written advance fee
agreement entitling him to treat the money as earned upon receipt.

C.F.'s most immediate goal was to have his bond reinstated. Respondent moved to
have C.F.'s bond reinstated, moved for discovery, and requested a preliminary
hearing. A preliminary hearing was scheduled, but respondent requested a
continuance without informing C.F. the reason for the continuance. C.F.'s wife
asked respondent why he sought the continuance, but respondent did not respond.

At a hearing on respondent's motion to reinstate bond, the judge declined the
motion but ordered the solicitor to bring at least one of the charges to trial within
ninety days. Because of the judge's ruling, the solicitor ensured C.F.'s charges
went to a grand jury, C.F. was indicted approximately two weeks later, and C.F.
proceeded to trial on his oldest charge within the order's timeframe. Respondent
tried the case and C.F. was found not guilty. Despite that victory, C.F. wanted to
be released on bond and wrote the clerk of court and the solicitor's office
requesting respondent be removed from his cases and the public defender's office
be reappointed.

Respondent's Failure to Cooperate

Respondent submitted timely responses to ODC's notices of investigation in
Matters I and II. ODC scheduled an on-the-record interview for those matters and
sent respondent a notice to appear and subpoena via certified mail. Three weeks
later, ODC emailed respondent because he had yet to collect the certified letter.
Respondent collected the mail from his post office box, but did not appear for the
interview or contact ODC to explain and reschedule. ODC's efforts to reach
respondent by phone and email on the day of the scheduled interview were
unsuccessful. Respondent later explained he was preparing for trial and trying to
arrange to take his elderly stepfather to Charleston for cancer treatment and simply
forgot.

The interview was rescheduled for March 2, 2018. Respondent appeared, but
failed to bring all the requested records. After the interview, ODC requested
additional documentation by email. Respondent did not respond or provide the
requested documentation. Respondent also failed to return a follow-up voicemail
from ODC. Respondent was personally served with a subpoena and notice to
appear at a May 4, 2018 interview and brought the requested documentation for
Matters I and II to that interview.

Respondent failed to respond to the notice of investigation for Matter III. A
reminder letter sent to respondent via certified mail was returned unclaimed.
Respondent provided testimony regarding Matter III during his May 4, 2018
interview, but did not bring a written response despite being reminded the written
response was overdue in the correspondence attached to the notice to appear.
Respondent testified he intended to provide a written response, but did not offer
one until September 6, 2018.

Respondent did not respond to the notices of investigation or reminder letters in
Matters IV and V. On August 13, 2018, he was personally served with a subpoena
and notice to appear for an interview regarding Matters III, IV, and V. The cover
letter advised that his appearance was not a substitute for his overdue written
responses. Respondent appeared as scheduled and provided testimony, but did not
bring the written responses. During the interview, respondent admitted he had not
checked his post office box since mid- to late-July despite knowing he had several
pending disciplinary investigations, and he had not provided a written response in
Matter III. Even after receiving the notice that informed him of the existence of
Matters IV and V, respondent chose not to check his mail prior to the interview on
September 4, 2018. Respondent provided written responses in Matter III, IV, and
V on September 6, 2018.

                                        Law

Respondent admits that by his conduct he has violated the following provisions of
the Rules of Professional Conduct, Rule 407, SCACR: 1.3 (diligence); 1.4
(communication); 1.15(a) (safekeeping client property); 1.15(c) (requiring
unearned fees be deposited into a trust account) 1.16(d) (refunding unearned fees
upon termination of representation); 8.1(b) (failing to respond to a lawful demand
for information from a disciplinary authority); and 8.4(e) (engaging in conduct
prejudicial to the administration of justice). Respondent further admits his conduct
violated Rule 11 of the Resolution of Fee Disputes Board, Rule 416, SCACR
(cooperation with an investigation by assigned member).

Respondent also admits his conduct constitutes grounds for discipline pursuant to
Rule 7(a)(1) (violating the Rules of Professional Conduct) and (3) (willfully failing
to appear personally, comply with a subpoena, or respond to a lawful demand from
a disciplinary authority), RLDE, Rule 413, SCACR.

                                     Conclusion

We find respondent's misconduct warrants a definite suspension from the practice
of law in this state for one year from the date of this opinion. Accordingly, we
accept the Agreement and suspend respondent for a period of one year. Within
thirty (30) days of the date of this opinion, respondent shall pay the costs incurred
in the investigations and prosecutions of these matters by ODC and the
Commission, and shall pay $500 in restitution to R.K.

Additionally, prior to seeking reinstatement, respondent must demonstrate his
compliance with Rule 33, RLDE, Rule 413, SCACR (reinstatement following a
definite suspension for nine months or more), including completion of Legal Ethics
and Practice Program Ethics School within the preceding year.

Finally, within fifteen (15) days of the date of this opinion, respondent shall file an
affidavit with the Clerk of Court showing that he has complied with Rule 30,
RLDE, Rule 413, SCACR (duties following suspension).


DEFINITE SUSPENSION.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.